Case 3:18-cv-OOO79-G|\/|G Document 105 Filed 11/14/18 F?age 1 of 5 Page|D #: 1309

IN THE UNITED STATES DISTRICT COURT
FOR TI~IE NORTHERN DISTRICT OF WEST VIRGINIA
MARTINSBURG DIVISION

JULIE ANN HAMSTEAD,

_ Plaintiff,
v. ' CEVIL ACTION NO.: 3~18»cv~79
HON()RABLE GINA GROH
WEST VIRGINIA STATE P()LICE,
TROOPER D.R. WALKER, in his official capacity,
CI’I`Y ()F RANSON, WEST VIRGINIA,
SERGEANT KEITH SIGULINSKY, in his official capacity,
CITY OF CHARLES 'I`OWN, WEST VIRGINIA,
MASTER PATROLMAN JASON NEWLIN,
in his official capacity,
THE WEST VIRGINIA DIVISION OF HIGHWAYS,
RODNEY D. HEDRICK, SR., in his official capacity,
KYLE REED KOPPENHAVER, iii his official capacity,
A.B., an unknown individual known as the West Virginia
DOI~I “Muscie Man” on the 2016 Ranson-Charles Town
Grecn Corridor Fairfax Boulevard Project,
JEFFERSON CONTRACTING INC., a corporation,
JEFFERSON ASPHALT PRODUCTS COMPANY, a corporation,
DALE DEGRAVE,
ALLEN SHUTTS,
JOHN TIMOTHY MORRIS,
WEST VIRGINIA UNIVERSI'I`Y HOSPITALS-EAST, INC.,
dba Jeffe:'son Medical Center,
KELLY HALBER'I`, RN, and
X, Y AND Z, unknown persons who conspired and/or aided and abetted
in the fabrication of false criminal charges against .Julic Hamstead,

l)efendam;s.
MOTION TO APPROVE STIPULATION 'I`O
VACATE I)ISCOVERY SCHEDULING ORDER
Comes now Plaiotifi", following eonsulta€ion With ali parties in this oase, and on the grounds
of judicia§ economy, and moves to have the Court approve the stipulation and agreement of the
parties to Vaeete the Discovery Scheduling Order in this case pending resolution of the six (6)
Motions to Dismiss that have been fiied herein and pending resolu‘{ion of the Plaintiff"s Motion to

Vacate judgment to Allow Posf; Judgment Motion for Leave to Amend that has been filed herein.
1

Case 3:18-cv-00079-G|\/|G Document 105 Filed 11/14/18 Page 2 of 5 Page|D #: 1310

Pleintiff represents to the Court that all parties to this proceeding are in agreement With this

Motiori.

Respectfully submitted,

Julie Aim Hamstead,
Pleintift`, by Counsel.

      

Braun A. Hamstead (WV Bar No. 1568)
HAMSTEAD & ASSOCIATES, L.C.
507 S. Fairt`ax Blvd.

Charies Tovvn, WV 25414

Phone: 304~725~1468

Fax: 304-725-1321
bhamst‘ead(@i?:hamsl'ez-ldanda-lssooiates.C-om
Cozmse!for Plc¢imiFJr/rlie A. chmstead

 

Case 3:18-cv-00079-G|\/|G Document 105 Filed 11/14/18 Page 3 of 5 Page|D #: 1311

IN THE UNITED STATES DIS'I`RECT C()URT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
MARTINSBURG DIVISION

JULIE ANN HAMSTEAD,

Piaintiff,
v. CIV!L ACTION NO.: 3~18-cv-79
HONORABLE GINA GROH
WEST VIRGINIA S'I`A'I`E POLI`CE,
TROOPER D.R. WALKER, in his official capacity,
CITY OF RANSON, WEST VIRGINIA,
SARGEANT KEITH SIGULINSKY, in his official capacity,
CITY OF CHARLES TOWN, WEST VIRGINIA,
MASTER PA’I`ROLMAN JASON NEWLIN,
in his official capacity,
’I`I~IE WEST VIRGINIA DIVIS{ON OF HIGHWAYS,
RODNEY D. HEI)RICK, SR., in his official capacity,
KYLE REEI) KOPPENHAVER, in his official capacity,
A.B., an unknown individual known as the West Virginia
DOH “Muscle Man” on the 2916 Ranson-Charles Town
Green Corridor Fairfax Boulevard Project,
JEFFERSON CONTRACTING INC., a corporation,
JEFFERSON ASPHALT PRODUCTS C()MPANY, a corporation,
DALE DEGRAVE, `
ALLEN SHUTTS,
JOHN TIMOTHY i\/IORRIS,
WEST VIRGINIA UNIVERSITY HOSPITALS»EAST, INC.,
dba Jefferson Medical Center,
KELLY HARBERT, RN, and
X, Y AND Z, unknown persons Who conspired and/or aided and abetted
in the fabrication of false criminal charges against Julie Hamstead,

Defendants.
CERTIFICATE OF SERVICE
l hereby certify that on the M_ day of November 20i 8, l presented the foregoing
Motion to Vacate i)iscovery Scheduiing Order to the Clerk of the Court for filing and

upioading to the CM/BCP system and the Clerl< will notify counsei as follows:

Case 3:18-cv-00079-G|\/|G Document 105 Filed 11/14/18 Page 4 of 5 Page|D #: 1312

Counsel for West Virginia State Police and Trooper Waiker:

Mark G. Jefi"ries Monte L. Williarns

Steptoe & .l`ohnsoa PLLC Steptoe & Johnson PLLC

400 White Oaks Blvd. 1085 Van Voorhis Rd, Suite 400
Bridgeport, WV 26330 i\/Iorgantown, WV 26505

Telephone 304~933-8000 Telephone 304-598*8142

Fax 304~933-8183 Fax 304-598~8116
mark..ie'i"ii`rios('dlstootoc~ioi‘irzso'n.oom monte.vvilliams(é_i`)steotoe~iohnson.com

 

 

Counsel for the City of Ranson and Sgt. Keith Sigulinsky:

Keith C. Gamble

Puitin, Fowier, Flanagan, Brown & Poe, PLLC
2414 Cranberry Square

l\/lorgantown, WV 26508

Teiephone 304-225-2200

Fax 304-225~2214

Counsel for the City of Charles Town and Patrolrnan Jason Newlin:

Duane .i. Ruggier, 11 Matthew R. Whitier

Ptz§|in, i~`owier, i"~`lanagan, Brown & Poe, PLLC Puli§n, Fowier, Fianagan, Brown & Poe, PLLC
.iarnesl\/iark Building 261 Aikens Center, Suite 301

901 Quarrier St. Martinsburg, WV 25404

Charieston, WV 25 301 Teiephone 304-260-1200

Telephone 304~344~0100 Fax 304~260~1208

Fax 304~342-1545 _zlr_yy'hjier:”rr? 11"\1\-*};._<;_@_13_

 

dinaal_sitrlofb’»_\wm

Counsel for West Virginia I)ivision of I~Iighways and Rodney D. Hedrick:

Joseph T. Cramer Michael D, Dunharn, Esq.

Shurnan, McCuskey & Slicer, PLLC Shurnan, McCuskey & Slicer, PLLC
1411 Virginia St., E, Suite 200 1 16 S Stewart St., First Floor

PO Box 3953 Winchester, VA 22601

Charleston, WV 25339-3953 Telephone 540-486-4195

Telephone 304-345-1400 Fax

Fax 304~343- 1 826 indunham(d)shomantavv.com

 

ic:.‘am.er(`r`_€:shmn aniaw.com

Case 3:18-cv-00079-G|\/|G Document 105 Filed 11/14/18 Page 5 of 5 Page|D #: 1313

Counsei for Jefferson Contracting, Jefferson Asphalt, Dale l}eGrave, Allen Shutts, and
John Morris:

Avrurn Levicoff

Edward Levicoff

The Levicof'i" LaW Firm, PC
4 PPG Place, Suite 200
Pittsbargh, P_A 15222
ielephone 412~434~5200
Fax 412»434~5203
oiov.§ooi.`i`t?;i)levicol"iiaw.eoni

 

Counsel for The Charies 'l`own General Hospitai dba Jefferson Medical Center and Keliy
I-Ialbert:

Alex l\/i. Greenberg Jennifer O. l\/iitchefl

Dinsrnore & Shohl LLP Dinstnore & Shohi LLP

215 Don Knotts Bivd., Suite 310 255 E. Fifth St., Suite 1900
Morgantown, WV 26501 Cincinnati, OH 45202
Telepbone 304-225~1419 Teiephone 513~97'7~8364

Fax 304-296-6116 Fax 513~997~8141
alexgreenher;zr’d).di'ns'moz'e.com - _iennifer.'mitoheiltiddisniore.com

 

 

Christine S. Vagiienti

Asst VP & Sr. litigation Counsel
WV University Health Systern, lnc.
Legai Services

1238 Suncrest Towne Centre
i\/iorgantown, WV 26505
Telephone 304»598-4199

Fax 304-598-9888
vagiientio:’dlv\='vnmedieinc.ora

 

 

Braun A. Hamstead, Esquire'
West Virginia State Bar ID No. 1568

